Moncure, P.,
delivered the opinion of the court.
This court is of opinion that the deeds of bargain and sale and of trust in the proceedings mentioned ought to have been duly recorded, and the balance due on account of the debt secured by the said deed of trust ought to have been ascertained by a proper settlement for that purpose before any sale was made by the trustee under the said deed of trust; and instead of the injunction heretofore awarded in this cause being dissolved, it ought to be perpetuated, and the sale which has been made as aforesaid be set aside, andan account be taken by a commissioner of the court below to ascertain the amount of said balance ; and unless it be paid when so ascertained, or in a reasonable time thereafter to be prescribed by the said court, the land conveyed by the said deed of trust ought to be sold under the decree and supervision of the said court for cash, after due public notice, of the time, place and terms of sale, and the proceeds of said sale ought to be applied to the payment of expenses thereof *102and of the execution of the said trust and the costs of this suit on both sides in the' court below; and then of the balance of principal and interest due on account of the said debt; and the surplus, if any, of said proceeds of sale, ought to be paid to the person or persons entitled thereto.
The court is therefore of opinion that the said decree appealed from is erroneous ; and it is decreed and ordered that the same be reversed and annulled and that the appellee, Chas. H. Duval, pay to the appellant his costs by him expended in the prosecution of his appeal aforesaid here. And it is further decreed and ordered that this cause be recommitted to the court below for further proceedings to be had therein to a final decree, in conformity with the foregoing opinion and decree. Which is ordered to be certified to the said circuit court of the county of Frederick.